Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2022.

Claim Objections
3.	Claims 1, 2, and 5-8 are objected to because of the following informalities:  
In claim 1, lines 22-23. “the maximum limit” should be --the maximum limit for the single place-- to avoid the issue of indefiniteness, because each place has a corresponding maximum limit, and thus there are multiple maximum limits as the antecedent bases.
In claim 1, from line 14 to the end of the claim, the text positions of the recited steps should be further indented. See MPEP 608.01(m) and 37 CFR 1.75(i) (“Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation”).
In claim 7, lines 19-20. “the maximum limit” should be --the maximum limit for the single place-- to avoid the issue of indefiniteness, because each place has a corresponding maximum limit, and thus there are multiple maximum limits as the antecedent bases.
In claim 8, lines 21-22. “the maximum limit” should be --the maximum limit for the single place-- to avoid the issue of indefiniteness, because each place has a corresponding maximum limit, and thus there are multiple maximum limits as the antecedent bases.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s). 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations beginning from “calculating an evaluation value for each of the plurality of items based on the first-attribute value and the second-attribute value” to the end of the claim. These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; and/or mental processes – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “An information processing apparatus”, “a memory,” and “one or more arithmetic circuits coupled to the memory.” However, these are conventional computer components invoked for their computer functionalities. They are insufficient to integrate the claim into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements as indicated above are conventional computer components invoked for their computer functionalities. They are insufficient to make the claim significantly more than the abstract idea.

Claims 7 and 8 are similarly rejected by analogy to claim 1.

Dependent claims 2 and 5-6 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

Notes
5.	Claims 1, 7, and 8 distinguish over the closest prior art as discussed below.

	Regarding claims 1, 7, and 8, the closest prior art of record fails to teach the features of claim 1 (as a representative): “selecting one or more items from the items allocated to the single place of allocation in accordance with a predetermined selection rule based on at least one of the first-attribute value and the second-attribute value, to create a replica having a same evaluation value, a same first-attribute value, and a same second-attribute value as a respective one of the one or more selected items, followed by adding ore or more created replicas to the unallocated items; deleting replicas and the items that have served as a basis for replica creation from the places of allocation after allocation of items inclusive of replicas comes to an end by repeating item allocation and replica addition, thereby fixing allocations to the places of allocation with respect to items left without being deleted,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that Jensen et al. (US 20120215576 A1; cited in IDS) teaches a method of allocating tasks to multiple knapsacks with multiple dimensions (domain principles) of a given size according to one or more desired criteria, involving identifying a plurality of measurements or metrics that quantify value of domain principles; determining a score for each metric; and generating a mathematical formulation for solving task to resource allocation problem, which maximizes number of positive scores and minimize the number of negative scores, and maximizes the metrics values.
	NAGASE (US 20190065963 A1; cited in IDS) teaches a method for searching for an optimal solution in a combinatorial optimization problem using a computer, includes: acquiring a first solution candidate; and enumerating and indexing solution candidate groups of which the degree of divergence from the first solution candidate is equal to or smaller than a predetermined range; equally extracting second solution candidates from the enumerated and indexed solution candidate groups assigning evaluation values to the second solution candidates; and determining whether the search for the optimal solution is terminated on the basis of the evaluation value.
	VENGEROV (US 20140358600 A1) teaches a method for generating an optimal item placement for one or more items in a container, where each item includes an item height and an item width and the container comprises a container height and a container width, involving generating a number of copies for each item and a position within the container for each copy of each item, where each copy of each item is placed at the corresponding position within the container.
	VAKHUTINSKY et al. (US 20210117873 A1) teaches a method for optimizing room assignments for a hotel in response to receiving a plurality of hard constraints and soft constraints and receiving reservation preferences and room features, involving generating a weighted cost matrix and generating preliminary room assignments based on the weighted cost matrix. When the preliminary room assignments are infeasible, embodiments relax one or more constraints and repeat the performing optimization until the preliminary room assignments are feasible.
	KANAZAWA (JP 2015148926 A) teaches a method for generating an evaluation function used when solving a combination optimization problem by supervised machine learning. The evaluation function includes one or more variables corresponding to the feature amount indicating the feature of the evaluated data, and parameters other than the variable.
	Hiley et al. (“The Quadratic Multiple Knapsack Problem and Three Heuristic Approaches to It” GECCO '06: Proceedings of the 8th annual conference on Genetic and evolutionary computation, July 2006, Pages 547–552) teaches three heuristic approaches to a quadratic multiple knapsack problem, including a greedy heuristic, a stochastic hill-climber, and a genetic algorithm. 
	Hanafi et al. (“An efficient tabu search approach for the 0-1 multidimensional knapsack problem” European Journal of Operational Research 106 (1998) 659-675) teaches a tabu search (TS) algorithm based on strategic oscillation and surrogate constraint for a multidimensional knapsack problem, involving a construction phase and a destruction phase.
	 None of the above references, singly or in combination, teaches or suggests the above indicated claimed features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857